Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The Applicants’ response to the office action filed on 21 September 2020 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 September 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


 	Furthermore, claim 25 recites the limitation "the target" in the fourth line of the claim followed by the limitation “a first antibody that binds to a target” in the fifth line of the claim. Therefore, claim 25 is considered indefinite because it is not clear if the limitation “a target” in the fifth line refers to the same entity as the limitation "the target" in the fourth line.
 	As claims 26 and 27, which depend from claim 25, do not further clarify claim 25, they are also considered indefinite.
 	However, in the interest of compact prosecution, claim 25 is interpreted to recite the limitation "a target " in the fourth line of the claim followed by the limitation “a first antibody that binds to the target” in the fifth line of the claim.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Monforte, Srinivasan et al. and Link et al.
Claims 3, 7, 10, 12, 20 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monforte(WO2007140015) in view of Srinivasan et al. (US20070275415) and Link et al. (WO2007081385).
Monforte teaches providing an aqueous solution comprising a plurality of bacterial cells (e.g. para 0096, pg.28) and at least one reagent which binds the cells; combining the aqueous suspension with the immiscible second solution resulting in the formation of aqueous vesicles, i.e. aqueous droplets, wherein each vesicle comprises one cell and binding reagent (e.g. para 0008-0009, pg. 3; para 0011-0013, pg. 4-5; para 0139-0143, pg. 40-41; Fig. 1). 

Monforte teaches their emulsions are used for ELISA assays (e.g. para 0194, pg. 56; para 0203, pg. 59). For example, Monforte teaches one embodiment wherein cells are combined with primary antibodies that target cell surface proteins of interest and subsequently with secondary reporter antibodies that have specificity for the primary antibodies, resulting in a collection of cells that are combined with primary antibodies and secondary antibodies and are partitioned in aqueous droplets to facilitate target biomolecule detection (e.g. para 0196-0200, pg. 57-58).
Monforte teaches their compositions are used in microfluidic methods, yielding partitioned aqueous reaction volumes in an immiscible carrier fluid wherein each aqueous volume comprises a cell and a binding reagent, wherein the binding reagent is an antibody that is specific for a target cell protein and is bound to a bead (e.g. para 0017, pg. 5-6; para 0024, pg. 8; para 0028, pg. 9). In an embodiment, a continuous aqueous flow comprising cells and binding reagents moves through a channel prior to the introduction of an immiscible liquid to generate droplets comprising a cell and binding reagents, i.e. antibody-conjugated beads. 
Furthermore, Monforte teaches introducing a third phase possessing a second biochemical assay reagent is merged with the partitioned aqueous droplets comprising a cell and reagents in a flow channel (e.g. para 0018, pg. 6; reagents include secondary antibodies as 
Furthermore, Monforte teaches reagents that are used to assay polypeptides, including target-specific antibodies, fluorescently labelled antibodies, antibody-enzyme conjugates and antibody-bead conjugates  (e.g. para 0116, pg. 34; fluorescent labels as in para 0173, pg. 50-51) and teaches contacting cells with fluorescently labeled antibodies is known in the art (e.g. para 0195, pg. 56-57).
Furthermore, Monforte teaches their emulsions comprise an immiscible carrier fluid that is an oil containing surfactants (e.g. para 0013, pg. 5; para 0020, pg. 7; para 0036-0037, pg. 11).
Furthermore, Monforte teaches the droplet volumes are less than 1 nL (e.g. para 0269, pg. 80) and greater than 10 microns in size (e.g. para 281, pg. 84).Monforte also teaches the droplets are uniform in size (e.g. para 0081, pg. 23).
Therefore, Monforte renders obvious the limitations: An emulsion library comprising: a plurality of aqueous droplets within an immiscible oil comprising at least one surfactant (e.g. para 0013, pg. 5; para 0020, pg. 7; para 0036-0037, pg. 11) as required by claim 3.
claim 3.
As noted above, Monforte teach emulsions wherein each droplet comprises a cell, a single bead and an antibody, wherein the antibody that targets a cell surface protein and a secondary antibody that targets this primary antibody in an embodiment depicting an ELISA assay (e.g. para 0196-0200, pg. 57-58).
 However, Monforte does not teach the requirement of a first antibody having specificity for an antigen; and the bead linked to a second antibody having specificity for the same antigen. Furthermore, Monforte teaches surfactants (e.g. para 0013, pg. 5; para 0020, pg. 7; para 0036-0037, pg. 11) but does not expressly teach forming a stable droplet population.
At the time the claimed invention was made, Srinivasan et al. teach a microfluidic system comprising providing aqueous droplets in an oil carrier fluid comprising surfactant(e.g. entire Srinivasan reference and especially para 0013, pg. 2; para 0254,pg. 23; para 0395-0396,pg. 34; para 0398,pg. 35; para 0402, pg. 35; filler fluid comprises surfactant as in para 0411-0412,pg. 36) for generating droplet-based sandwich ELISA assays in which droplets containing bead-conjugated primary antibodies (i.e. capture antibody) are merged with droplets comprising target analyte and subsequently droplets comprising  enzyme-conjugated 
 Furthermore, like Monforte, Srinivasan et al.  disclose a system including one bead per droplet, wherein the beads are magnetically responsive (e.g. Any number of beads which can be contained in a droplet during one or more droplet operations may be used…For example, the invention may make use of 1, 2, 3,4, 5, 6, 7, 8, 9, 10 ... 100 magnetically responsive beads per droplet. In one embodiment, the number of magnetically responsive beads is from one to 10. Use of smaller numbers of magnetically responsive beads permits larger beads to be used... In another embodiment the invention makes use of one to 10 magnetically responsive beads per droplet as in para 0363, pg. 31).
Additionally, Srinivasan et al. teach the reporter antibody binds to a different epitope on the target analyte from the epitope that binds the capture antibody (e.g. para 0223, pg. 20). 
Furthermore, in an embodiment, Srinivasan et al. teach droplets comprising sample are combined with individual droplets, wherein each individual droplet comprises one bead conjugated with one unique reagent, in a multiplexed analysis (e.g. For example, the droplet microactuator may include multiple surfaces(i.e. beads), each comprising a specific antibody. A single sample droplet may be manipulated to come into contact with these antibodies … sequentially, as the droplet is transported across the antibody regions … In another embodiment, the droplet microactuator includes spatially separated beads, each bead …having a unique antibody... Sample droplets and/or bead containing droplets may be manipulated using droplet operations in order to contact a sample droplet with each of the beads as recited in para 0259, pg. 24).
claim 3.
	Furthermore, as Srinivasan et al. teach magnetic beads, they render obvious claim 24.
Therefore, as both Monforte and Srinivasan et al. disclose compositions of a plurality of droplets, each droplet containing one bead, wherein the composition is used for multiplexed analysis (e.g. para 0028,pg. 8; para 0212-0213, pg. 61-62, Monforte; para 0259, pg. 24; para 0363, pg.31, Srinivasan), it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the emulsions of Monforte to include magnetic beads as well as two different antibodies that bind to two different epitopes of the same target antigen as taught by Srinivasan et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of an emulsion library.


Furthermore, a skilled artisan would have recognized the simple substitution of primary antibody and a secondary antibody that facilitates one type of ELISA as taught by Monforte for two different antibodies that bind the same target as required by a different type of ELISA as taught by Srinivasan et al. would yield the predictable result of an emulsion library where each droplet comprises different antibodies for performing an ELISA to detect the presence of a protein of interest. Furthermore, Monforte teaches their compositions are used for ELISA assays (e.g. para 0194, pg. 56; para 0203, pg. 59).
The combined teachings of Monforte and Srinivasan et al. teach compositions comprising a plurality of discrete droplets comprising a bead and a mixture of different, i.e. primary and secondary, antibodies wherein each bead is specific for a target. 
However, they do not expressly teach a bead comprising an optical label and conditions for forming a stable droplet population as required by claim 3.    
Regarding the limitations: wherein the stable aqueous droplets are capable of storage without coalescing spontaneously, the library further comprising droplet stability that prevents cross-contamination of antibody pairs as recited in claim 3:
These limitations recite intended use of the claimed emulsion library, i.e. capable of storage without coalescing spontaneously and preventing cross-contamination of antibody pairs. Therefore, these limitations are interpreted to require the structural characteristic of droplet stability that is capable of performing the intended uses of storage without coalescing spontaneously and of preventing cross-contamination of antibody pairs.



At the time the invention was made, Link et al. teach a water in oil emulsion (e.g. lines 18-20, pg. 9; lines 30-34, pg. 26) comprising enzyme conjugated antibodies (e.g. lines 7-17, pg. 6) in which the carrier fluid is a fluorocarbon oil that may contain a fluorosurfactant (e.g. lines 18-20, pg. 9; line 15, pg. 26; lines 28-30, pg. 27).
 Furthermore, Link et al. teach surfactants are used to stabilize emulsions and prevent coalescing (e.g. lines 28-34, pg. 27-lines 1-13, pg. 28). Link et al. teach using surfactant to generate mixed droplet populations, wherein droplets remain stable and have no detectable diffusion between droplets for at least 1 month (e.g. lines 12-23, pg. 78).
Link et al. also teach emulsions comprising beads and antibodies (e.g. lines 31-33, pg. 52). Furthermore, Link et al. teach that the beads can be labeled with fluorescent dyes to facilitate sorting (e.g. lines 27-34, pg. 43). 
Therefore, as Link et al. teach generating stable droplet populations that do not coalesce for at least a month  and impede diffusion between droplets is known in the art, they render obvious the limitations: An emulsion library comprising: a plurality of stable aqueous droplets within an immiscible oil comprising at least one surfactant, wherein the stable aqueous droplets are capable of storage without coalescing spontaneously, the library further comprising droplet stability that prevents cross-contamination of antibody pairs as required by claim 3.
claim 3.    
Furthermore, as Link et al. teach droplet diameter of less than 40 -100 m (e.g. lines 1-4, pg. 22; lines 7-16, pg. 90; Fig. 19), they make obvious the limitation: wherein each droplet is less than 100 m as recited in claim 7.
As Link et al. teach droplet stability for at least 1 month (e.g. lines 12-23, pg. 78), they make obvious the limitation: wherein the emulsion library is stable for at least 30 days as recited in claim 10.
As Link et al. teach beads labelled with fluorescent dyes (e.g. lines 27-34, pg. 43), they make obvious the limitation: wherein said label can be detected by fluorescence intensity as recited in claim 12.
As Link et al. teach beads labelled with two different fluorescent dyes (e.g. lines 27-34, pg. 43), they make obvious the limitation: wherein the beads in different aqueous droplets are different as recited in claim 20.
As noted above, Monforte and Srinivasan et al. teach emulsion-based analysis of target molecules. It is further noted that Monforte teach their emulsion compositions can be used for multiplexed biomolecule analysis comprising employing multiple dyes (e.g. para 0212-0213, pg. 61-62, Monforte). Furthermore, Srinivasan et al. also teach employing their emulsions for multiplexed biomolecule analysis (e.g. para 0259, pg. 24, Srinivasan).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the compositions of Monforte and Srinivasan et 
Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the compositions of Monforte and Srinivasan et al. to include an emulsion wherein beads are differentially labeled with fluorescent dyes as taught by Link et al. as a skilled artisan would have recognized the modification of  the target-specific beads of Monforte to include  different labels as taught by  Link et al. would result in an emulsion library  comprising beads comprising optical labels that are specific for a target and  that better facilitates multiplexed antibody binding analysis. 

Monforte, Srinivasan et al., Link et al. and Holtze et al.
Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monforte, Srinivasan et al. and Link et al. as applied to claims 3, 7, 10, 12, 20 and 24 above, and further in view of Holtze et al. (WO2008021123).
The teachings of Monforte, Srinivasan et al. and Link et al. as applied in the previous rejection above are incorporated in this rejection.
claims 8 and 9.
Like Link, Holtze et al. teach fluorosurfactants that stabilize emulsions (e.g. 1st para, Summary of the Invention, pg. 1). In particular, Holtze et al. teach a fluorosurfactant comprising a PEG entity flanked by PFPE blocks (e.g. item 1, pg. 45). Therefore, they teach the limitation: wherein the fluorosurfactant is a block copolymer consisting of one or more perfluorinated polyether (PFPE) blocks and one or more polyethylene glycol (PEG) blocks as recited in claim 8.
Holtze et al. also teach the limitation: wherein the fluorosurfactant is a triblock copolymer consisting of a PEG center block covalently bound to two PFPE blocks by amide linking groups as recited in claim 9.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the teachings of Monforte, Srinivasan et al. and Link et al. to include a triblock copolymer as taught by Holtze et al. as a skilled artisan would have recognized the simple substitution for one fluorosurfactant as taught by Link et al. for another would yield the predictable result of an emulsion library.

Monforte, Srinivasan et al., Link et al., Holtze et al. and Winther et al.
Claims 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monforte(WO2007140015) in view of Srinivasan et al. (US20070275415);Link et al. (WO2007081385);Holtze et al. (WO2008021123) and Winther et al. (US20050208529).

Monforte further teaches a polypeptide is the biomolecule of interest and the detection reagent is an antibody that is specific for a target cell protein and is bound to a bead (e.g. para 0017, pg. 5-6; para 0024, pg. 8). They also teach a composition comprising a plurality of droplets, each droplet comprising a cell and an antibody that is specific for a target cell protein conjugated to a bead (e.g. in para 0028,pg. 9; one bead per droplet as in Fig. 1B).
Monforte teaches their emulsions are used for ELISA assays (e.g. para 0194, pg. 56; para 0203, pg. 59). For example, Monforte teaches one embodiment wherein cells are combined with primary antibodies that target cell surface proteins of interest and subsequently with secondary reporter antibodies that have specificity for the primary antibodies, resulting in a collection of cells that are combined with primary antibodies and secondary antibodies and are partitioned in aqueous droplets to facilitate target biomolecule detection (e.g. para 0196-0200, pg. 57-58).
Monforte teaches their compositions are used in microfluidic methods, yielding partitioned aqueous reaction volumes in an immiscible carrier fluid wherein each aqueous volume comprises a cell and a binding reagent, wherein the binding reagent is an antibody that is specific for a target cell protein and is bound to a bead (e.g. para 0017, pg. 5-6; para 0024, pg. 8; para 0028, pg. 9). In an embodiment, a continuous aqueous flow comprising cells and binding 
Furthermore, Monforte teaches introducing a third phase possessing a second biochemical assay reagent is merged with the partitioned aqueous droplets comprising a cell and reagents in a flow channel (e.g. para 0018, pg. 6; reagents include secondary antibodies as in para 0044, pg. 13; In some embodiments, the aqueous solution further comprises one or more reagents for assaying a biomolecule associated with the cell(i.e. cell and binding reagent comprising antibody conjugated beads), and the partitioned aqueous solution is termed a partitioned aqueous reaction volume as in para 0085, pg. 24-25; Reagents can also be added to existing vesicles post formation by the merger of a second population of vesicles that contain the reagents, thereby delivering the reagents to the vesicles comprising the cells as in para 0112-0113, pg. 32-33; antibody reagents conjugated to beads as in para 0116, pg. 34;para 0226, pg. 66; para 0230, pg. 67;  para 0239-0240, pg.70-71; Fig. 3A).
Furthermore, Monforte teaches reagents that are used to assay polypeptides, including target-specific antibodies, fluorescently labelled antibodies, antibody-enzyme conjugates and antibody-bead conjugates  (e.g. para 0116, pg. 34; fluorescent labels as in para 0173, pg. 50-51) and teaches contacting cells with fluorescently labeled antibodies is known in the art (e.g. para 0195, pg. 56-57).
Furthermore, Monforte teaches their emulsions comprise an immiscible carrier fluid that is an oil containing surfactants (e.g. para 0013, pg. 5; para 0020, pg. 7; para 0036-0037, pg. 11).

Therefore, Monforte renders obvious the limitations: An emulsion library comprising: a plurality of aqueous droplets within an immiscible oil comprising at least one surfactant (e.g. para 0013, pg. 5; para 0020, pg. 7; para 0036-0037, pg. 11) as required by claim 25.
Furthermore, Monforte renders obvious the limitations: wherein each droplet is uniform in size (e.g. para 0081,pg. 23) and most of the droplets comprise exactly one bead (i.e. one bead as in para 0028, pg. 8; Fig. 1B), wherein the bead is specific for the target and is  linked to a first antibody that binds to the target(e.g. an antibody that is specific for a target cell protein and is bound to a bead as in para 0017,pg. 5-6; para 0024,pg. 8; compositions comprising a comprising a plurality of droplets, each droplet comprising a cell and an antibody that is specific for a target cell protein conjugated to a bead as in para 0028,pg. 9) as required by claim 25.
As noted above, Monforte teach emulsions wherein each droplet comprises a cell, a single bead and an antibody, wherein the antibody that targets a cell surface protein and a secondary antibody that targets this primary antibody in an embodiment depicting an ELISA assay (e.g. para 0196-0200, pg. 57-58).
 However, Monforte does not teach the requirement of a first antibody having specificity for an antigen; and the bead linked to a second antibody having specificity for the same antigen. Furthermore, Monforte teaches surfactants (e.g. para 0013, pg. 5; para 0020, pg. 7; para 0036-0037, pg. 11) but does not expressly teach forming a stable droplet population.

 Furthermore, like Monforte, Srinivasan et al.  disclose a system including one bead per droplet, wherein the beads are magnetically responsive (e.g. Any number of beads which can be contained in a droplet during one or more droplet operations may be used…For example, the invention may make use of 1, 2, 3,4, 5, 6, 7, 8, 9, 10 ... 100 magnetically responsive beads per droplet. In one embodiment, the number of magnetically responsive beads is from one to 10. Use of smaller numbers of magnetically responsive beads permits larger beads to be used... In another embodiment the invention makes use of one to 10 magnetically responsive beads per droplet as in para 0363, pg. 31).
Additionally, Srinivasan et al. teach the reporter antibody binds to a different epitope on the target analyte from the epitope that binds the capture antibody (e.g. para 0223, pg. 20). 
Furthermore, in an embodiment, Srinivasan et al. teach droplets comprising sample are combined with individual droplets, wherein each individual droplet comprises one bead conjugated with one unique reagent, in a multiplexed analysis (e.g. For example, the droplet 
	Therefore, as Srinivasan et al. teach the embodiment of a “sandwich” type assay comprising providing a capture antibody that is bound to a bead and a reporter antibody that is conjugated to an enzyme, Srinivasan et al. render obvious the limitations: an emulsion library comprising: a plurality of aqueous droplets within an immiscible oil comprising at least one surfactant, wherein most of the droplets comprise: one bead specific for the  target, wherein the bead is linked to a first antibody that binds to a target(i.e. capture antibody); and a second enzyme-linked antibody that binds to the target(i.e. reporter antibody) (e.g. para 0205-0226, pg. 19-20; capture and reporter antibodies bind to different epitopes of same antigen as in para 0223, pg. 20; sample is contacted with individual droplets each comprising a bead conjugated to a unique capture antibody as in para 0259,pg. 24; one bead per droplet as in para 0363, pg.31) as required by claim 25.
	Furthermore, as Srinivasan et al. teach magnetic beads, they render obvious claim 26.
Therefore, as both Monforte and Srinivasan et al. disclose compositions of a plurality of droplets, each droplet containing one bead, wherein the composition is used for multiplexed analysis (e.g. para 0028,pg. 8; para 0212-0213, pg. 61-62, Monforte; para 0259, pg. 24; para prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the emulsions of Monforte to include magnetic beads as well as two different antibodies that bind to two different epitopes of the same target antigen as taught by Srinivasan et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of an emulsion library.
Furthermore, a skilled artisan would have recognized the simple substitution of primary antibody and a secondary antibody that facilitates one type of ELISA as taught by Monforte for two different antibodies that bind the same target as required by a different type of ELISA as taught by Srinivasan et al. would yield the predictable result of an emulsion library where each droplet comprises different antibodies for performing an ELISA to detect the presence of a protein of interest. Furthermore, Monforte teaches their compositions are used for ELISA assays (e.g. para 0194, pg. 56; para 0203, pg. 59).
The combined teachings of Monforte and Srinivasan et al. teach compositions comprising a plurality of discrete droplets comprising a bead and a mixture of different, i.e. primary and secondary, antibodies wherein each bead is specific for a target. 
However, they do not expressly teach beads comprising an optical label and conditions for forming a stable droplet population as required by claim 25.    
Regarding the limitations: such that the stable aqueous droplets are capable of storage for at least 30 days at temperature between about -70 and 95 degrees C without coalescing claim 25:
These limitations recite intended use of the claimed emulsion library, i.e. capable of storage without coalescing spontaneously and preventing cross-contamination of antibody pairs. Therefore, these limitations are interpreted to require the structural characteristic of droplet stability that is capable of performing the intended uses of storage without coalescing spontaneously and of preventing cross-contamination of antibody pairs.
At the time the invention was made, Link et al. teach a water in oil emulsion (e.g. lines 18-20, pg. 9; lines 30-34, pg. 26) comprising enzyme-conjugated antibodies (e.g. lines 7-17, pg. 6) in which the carrier fluid is a fluorocarbon oil that may contain a fluorosurfactant (e.g. lines 18-20, pg. 9; line 15, pg. 26; lines 28-30, pg. 27).
Furthermore, Link et al. teach emulsions comprising beads and antibodies (e.g. lines 31-33, pg. 52). Furthermore, Link et al. teach that the beads can be labeled with fluorescent dyes to facilitate sorting (e.g. lines 27-34, pg. 43). 
 Furthermore, Link et al. teach surfactants are used to stabilize emulsions and prevent coalescing (e.g. lines 28-34, pg. 27-lines 1-13, pg. 28). Link et al. teach using surfactant to generate mixed droplet populations, wherein droplets remain stable and have no detectable diffusion between droplets for at least 1 month (e.g. lines 12-23, pg. 78).
Like Link, Holtze et al. teach fluorosurfactants that stabilize emulsions (e.g. 1st para, Summary of the Invention, pg. 1). In particular, Holtze et al. teach a fluorosurfactant comprising a PEG entity flanked by PFPE blocks (e.g. item 1, pg. 45). Furthermore, Holtze et al. teach the nd para, pg. 9).
As noted above, Monforte and Srinivasan et al. teach emulsion-based analysis of target molecules. It is further noted that Monforte teach their emulsion compositions can be used for multiplexed biomolecule analysis comprising employing multiple dyes (e.g. para 0212-0213, pg. 61-62, Monforte). Furthermore, Srinivasan et al. also teach employing their emulsions for multiplexed biomolecule analysis (e.g. para 0259, pg. 24, Srinivasan).
 Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the teachings of Monforte and Srinivasan et al. to include beads comprising an optical label and  providing conditions that allow the generation of stable droplets that are capable of storage without coalescing spontaneously  as taught by Link et al. and to include a triblock copolymer such as a PEG entity flanked by PFPE blocks which facilitates providing emulsions that are stable for at least 30 days at 25°C without coalescing as taught by Holtze et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of an emulsion library as required by the claimed invention.
Therefore, the combined teachings of Monforte, Srinivasan et al., Link et al. and Holtze et al. render obvious the limitations: An emulsion library comprising: a plurality of stable aqueous droplets within an immiscible oil comprising at least one surfactant, wherein the surfactant is a block copolymer consisting of one or more perfluorinated polyether (PFPE) blocks and one or more polyethylene glycol (PEG) blocks such that the stable aqueous droplets claim 25.
Furthermore, as Link et al. teach beads labelled with different fluorescent dyes (e.g. lines 27-34, pg. 43), the combined teachings of Monforte, Srinivasan et al., Link et al. and Holtze et al. render obvious the limitations: a bead comprising an optical label as recited in claim 25.    
Therefore, the combined teachings of Monforte, Srinivasan et al., Link et al. and Holtze et al. teach a stable emulsion comprising aqueous droplets in fluorocarbon oil emulsion comprising a fluorosurfactant comprising different antibodies.
Furthermore, Srinivasan et al. teach a system for target analysis comprising providing antibody coupled to an enzyme (e.g. a reporter antibody is conjugated to an enzyme as in para 0210-0226, pg. 19-20).  
However, the combined teachings of Monforte, Srinivasan et al., Link et al. and Holtze et al. do not expressly teach the limitation: wherein the second antibody is linked to streptavidin or biotin as required by claim 25.
At the time the invention was made, Winther et al. teach that it is known in the art to provide secondary antibody comprising a biotin moiety that is coupled with streptavidin conjugated to an enzyme ( e.g. para 0007,pg. 1).
Therefore, Winther et al. render obvious the limitation: wherein the second antibody is linked to streptavidin or biotin as required by claim 25.
Therefore, as both Srinivasan et al. and Winther et al. both teach conjugates  of secondary antibody coupled to enzyme, it would have been prima facie obvious to a person of 
Furthermore, as Srinivasan et al. teach droplet-based sandwich ELISA assays in which droplets containing bead-conjugated primary antibodies (i.e. capture antibody) are merged with droplets comprising target analyte and subsequently droplets comprising  enzyme-conjugated secondary antibodies that are detectable( i.e. reporter antibody)  (e.g. entire Srinivasan reference and especially para 0205- 0227, pg. 19-21), the combined teachings of Monforte, Srinivasan et al., Link et al., Holtze et al. and Winther et al. render obvious the limitations: emulsion library of claim 25, wherein the first antibody and the second antibody form an enzyme-linked immunosorbent assay (ELISA) sandwich when the aqueous droplets are introduced to a sample comprising an antigen and an enzyme linked to biotin or streptavidin as required by claim 27.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application 16/105,042
Claims 3, 7-10, 12, 20 and 24-27 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 15 and 17-43 of copending application 16/105,042 in view of Monforte(WO2007140015), Srinivasan et al. (US20070242105), Link et al. (WO2007081385), Holtze et al. (WO2008021123) and Winther et al. (US20050208529).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed.Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed.Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Claims 15 and 17-43 of copending application 16/105,042 recites a method comprising providing a plurality of separated partitions, wherein each partition comprises a subvolume of fluid sample; a bead that comprises a reactive component and a label unique to that bead, wherein the majority of partitions each comprises one or zero beads, and a detection component, wherein the detection component comprises a detectable label that has an optical 
 However, claims 15 and 17-43 of copending application 16/105,042 do not expressly teach the requirements of a first and second antibody, wherein the second antibody is linked to an enzyme by a biotin-streptavidin pairing, and populations of stable droplets that are capable of storage without coalescing spontaneously as recited in the instant claims.
As indicated in the current rejections, these features are known in the art. 
The combined teachings of Monforte, Srinivasan et al. and Link et al. meet the requirements of claims 3, 7, 10, 12, 20 and 24; Holtze et al. meet the limitations recited in claims 8 and 9 and the combined teachings of Monforte, Srinivasan et al., Link et al., Holtze et al. and Winther et al. meet the requirements of claims 25-27. 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have modified claims 15 and 17-43 of copending application 16/105,042 to include a library of aqueous droplets of uniform size in immiscible oil comprising surfactant wherein each droplet comprises exactly one bead linked to an antibody as taught by Monforte; to include a primary antibody coupled to a bead and a secondary antibody coupled to an enzyme, wherein the two antibodies recognize different epitopes of the same target antigen as taught by Srinivasan et al.; to include an emulsion wherein beads are differentially labeled with optical labels  and conditions that allow the generation of stable droplets that are capable of storage without coalescing spontaneously  as taught by Link et al.; to include a triblock copolymer such as a PEG entity flanked by PFPE blocks which facilitates providing emulsions that are stable for at least 30 days at 25°C without coalescing as taught by Holtze et al.  and to include secondary 
This is a provisional nonstatutory double patenting rejection.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Applicants present arguments that the individual teachings of Monforte and Srinivasan et al. do not teach the requirement of providing populations of stable droplets that are capable 
 These arguments are not persuasive.
 As noted in the current rejections, neither Monforte nor Srinivasan are relied upon for the requirement of providing populations of stable droplets that are capable of storage without coalescing spontaneously. 
Furthermore, Link et al. teach surfactants are used to stabilize emulsions and prevent coalescing (e.g. lines 28-34, pg. 27-lines 1-13, pg. 28). Link et al. teach using surfactant to generate mixed droplet populations, wherein droplets remain stable and have no detectable diffusion between droplets for at least 1 month (e.g. lines 12-23, pg. 78). Therefore, the teaching of Link et al. is applied to this requirement in claim 3.
Furthermore, Holtze et al. teach a triblock copolymer such as a PEG entity flanked by PFPE blocks which facilitates providing emulsions that are stable for at least 30 days at 25°C without coalescing (e.g. 2nd para, pg. 9).
Therefore, the teaching of Holtze et al. is reiterated for the requirements of claims 8 and 9.
Furthermore, Winther et al. teach that it is known in the art to provide secondary antibody comprising a biotin moiety that is coupled with streptavidin conjugated to an enzyme (e.g. para 0007, pg. 1).
Therefore, regarding claims 25-27, the combined teachings of Monforte, Srinivasan et al., Link et al., Holtze et al. and Winther et al. are applied to meet the requirements of these claims.


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHANA S KAUP/Examiner, Art Unit 1639